United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MARTINSBURG VETERANS
ADMINISTRATION MEDICAL CENTER,
Martinsburg, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1928
Issued: May 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 17, 2019 appellant, through counsel, filed a timely appeal from a June 27,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish medical conditions
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On November 6, 2018 appellant, then a 36-year-old medical instrument technologist, filed
an occupational disease claim (Form CA-2) alleging that she developed right carpal tunnel
syndrome and right ulnar neuropathy due to factors of her federal employment. In a supplemental
statement, she asserted that her conditions were caused by work-related activities including the
continued repetitive motions associated with imaging, scanning, and ultrasound diagnostics.
Appellant noted that she first became aware of her conditions and realized that they were caused
or aggravated by factors of her federal employment on June 1, 2018. She did not stop work.
In a November 14, 2018 development letter, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. In a separate letter of even date,
OWCP notified the employing establishment of appellant’s occupational disease claim and
requested additional information from a knowledgeable supervisor. It afforded both parties 30
days to submit the necessary evidence.
In an undated narrative statement, appellant responded to OWCP’s development
questionnaire. She indicated that she began experiencing right wrist pain while scanning in
June 2018. Appellant noted that she visited her primary care physician who recommended that
she try wearing a splint while scanning. She indicated that after two months of splint use, there
was no relief in pain. Appellant stated that she was referred to an orthopedic specialist who ordered
an electromyography (EMG). She reported that the EMG revealed right carpal tunnel syndrome
and left ulnar neuropathy and that the orthopedic specialist recommended surgical release of right
carpal tunnel. Appellant noted that she did not participate in exercise activities at home and that
she had never had an injury to her hand, arm, or wrist before. She indicated that she experienced
numbness, tingling, pain, and limited grip strength from repetitive use of both hands in the course
of her federal employment.
By decision dated January 9, 2019, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish specific employment factors that she believed
contributed to her conditions. It noted that she only provided vague and general information
without supporting evidence or specific examples. OWCP concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
On April 1, 2019 appellant requested reconsideration.
evidence.

OWCP continued to receive

Appellant submitted literature regarding work-related musculoskeletal disorders in
sonography.

2

In a July 31, 2018 report, Dr. Jeffrey Kellogg, a Board-certified family practitioner, noted
that appellant was experiencing pain along the radial and ulnar aspects of her wrist/distal forearm.
He diagnosed a strain of the right wrist and hand and recommended that appellant wear a wrist
splint and avoid painful activity.
In a September 21, 2018 medical note, Dr. Kellogg indicated that appellant was
experiencing right wrist pain as a result of her work as an ultra-sonographer. He noted that there
was no obvious swelling or redness of the right wrist and diagnosed a strain of the right wrist and
hand.
In an October 9, 2018 report, Dr. John W. Buschman, an osteopath specializing in
orthopedic surgery, related that appellant was experiencing right wrist pain with numbness into
her middle, ring, and small fingers. He noted that as an ultrasound technician, appellant sometimes
had her wrist flexed or extended. Dr. Buschman reviewed x-ray scans of appellant’s right wrist
and diagnosed right ulnar neuropathy.
In an October 30, 2018 report, Dr. Buschman noted that as an ultrasound technician,
appellant was constantly using her right hand to run ultrasound probes. He reviewed EMGs,
performed a physical examination, and diagnosed right carpal tunnel syndrome and left ulnar
neuropathy. Dr. Buschman recommended surgical release of appellant’s right carpal tunnel.
In a March 25, 2019 letter, Dr. Kellogg noted that he was appellant’s primary care
physician and that he had previously opined that her right wrist pain was “certainly related to her
work as an ultra-sonographer.” He also opined that appellant’s carpal tunnel syndrome was “a
direct result of her work as an ultra-sonographer” and should be “covered” as an employmentrelated injury.
In an undated narrative statement, appellant explained that she worked as a registered
diagnostic medical sonographer which required her to hold a transducer in her right hand and type
with her left hand. She noted that she performed scanning activities for 40 plus hours a week.
Appellant indicated that, while performing ultrasounds, she used repetitive motions and forceful
or awkward movements of many body parts including her hand and wrist. She reported that she
sustained pressure on her wrist for long durations because her department was chronically
understaffed. Appellant related that many of her patients were morbidly obese which required her
to use excessive pressure, force, and strain on her wrist to acquire optimal imaging. She alleged
that her carpal tunnel syndrome was a result of constant scanning which involved flexion and
extension of her hand and wrist to manipulate the ultrasound transducer. Appellant also noted that
she frequently pushed and pulled her ultrasound machine and transported patients in wheel chairs,
stretchers, and hospital beds. She indicated that this required flexion and extension of her wrist.
Appellant asserted that she sometimes scanned twice the number of patients than the recommended
safe number. She clarified that she believed pushing, pulling, gripping, pinching, scanning,
flexing, extending, transporting, and typing motions of her hand and wrist caused her conditions.
In an April 25, 2019 narrative statement, appellant noted that she did not engage in any
other nonwork activities that would cause her to injure or overuse her wrist.

3

By decision dated June 27, 2019, OWCP modified the January 9, 2019 decision finding
that she had established specific employment factors. However, it further found that the claim
remained denied as the medical evidence of record was insufficient to establish conditions were
caused or aggravated by the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9

3

Id.

4

R.S., Docket No. 19-1774 (issued April 3, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

C.F., Docket No. 19-1748 (issued March 27, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6
20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
8

P.L., Docket No. 19-1750 (issued March 26, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish medical
conditions causally related to the accepted factors of her federal employment.
In reports dated July 31 and September 21, 2018, Dr. Kellogg diagnosed a strain of the
right wrist and hand, but failed to provide an opinion as to whether the sprain was causally related
to the accepted factors of appellant’s federal employment. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.10 Accordingly, these medical notes are
insufficient to establish appellant’s claim.
In a March 25, 2019 letter, Dr. Kellogg opined that appellant’s right wrist pain and carpal
tunnel syndrome were a direct result of her work as an ultra-sonographer. Although he supported
causal relationship, he did not offer medical rationale explaining the basis of his conclusory
opinion regarding the causal relationship between appellant’s right hand and wrist conditions and
the factors of her federal employment.11 The Board has held that a mere conclusion without the
necessary rationale as to whether a period of disability is due to an accepted employment condition
is insufficient to meet a claimant’s burden of proof.12 As such, this letter is of limited probative
value.
In medical reports dated October 9 and 30, 2018, Dr. Buschman indicated that appellant
worked as an ultrasound technician which required her to sometimes flex and extend her wrist and
constantly use her right hand to run ultrasound probes. He diagnosed right ulnar neuropathy, right
carpal tunnel syndrome, and left ulnar neuropathy, but did not provide medical rationale regarding
causal relationship. As Dr. Buschman failed to explain how the accepted employment factors
physiologically caused or contributed to the diagnosed conditions, his reports are of limited
probative value.13
Appellant also submitted a number of excerpts from publications. The Board has held that
medical texts and excerpts from publications are of no evidentiary value in establishing the causal
relationship between a claimed condition and an employee’s federal employment as such materials
are of general application and are not determinative of whether the specific condition claimed is
related to the particular employment factors alleged by the employee.14 This material has probative
value only to the extent that it is interpreted and cited by a physician rendering an opinion on the

10

C.F., supra note 5; L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued
July 6, 2018).
11

P.L., supra note 8.

12

A.T., Docket No. 19-0410 (issued August 13, 2019); E.L., Docket No. 17-1632 (issued January 3, 2018).

13

M.M., Docket No. 19-1580 (issued February 19, 2020); K.G., Docket No. 18-1598 (issued January 7, 2020); A.B.,
Docket No. 16-1163 (issued September 8, 2017).
14
L.C., Docket No. 17-1811 (issued March 23, 2018); N.B., Docket No. 14-1702 (issued December 29, 2014); S.A.,
Docket No. 13-1551 (issued December 17, 2013); Gloria J. McPherson, 51 ECAB 441 (2000).

5

causal relationship between a condition and specified employment injury.15 As these publications
were not interpreted and cited by appellant’s physicians in offering a rationalized medical opinion
as to how appellant’s specific employment factors caused her diagnosed conditions, these
publications are insufficient to establish causal relationship.
As appellant has not submitted rationalized medical evidence explaining the causal
relationship between her diagnosed medical conditions and the accepted factors of her federal
employment, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
conditions causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 27, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 8, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
15

L.C., id.; C.S., Docket No. 12-1169 (issued November 5, 2012); Harlan L. Soeten, 38 ECAB 566, 567 (1987).

6

